EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into and is
effective as of November 20, 2008, by and between Robert Beauchamp, an
individual resident of Sugarland, Texas (the “Executive”) and BMC Software,
Inc., a Delaware corporation (the “Employer”). The Employer and Executive are
each a “party” and are together “parties” to this Agreement.

BACKGROUND

The Employer and the Executive previously entered into that certain employment
agreement dated January 5, 2001, and last amended on January 31, 2004 (the
“Prior Employment Agreement”). The Employer and the Executive now desire to
amend and restate the Prior Employment Agreement to reflect necessary changes
for the Agreement to comply with Code Section 409A and to make certain other
changes.

AGREEMENT

In consideration of the employment compensation to be paid to Executive and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

1. DEFINITIONS.

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

“Affiliate” means a person or entity that directly or indirectly controls, is
controlled by, or is under common control with, the Employer.

“Agreement” refers to this Executive Employment Agreement, including all
Exhibits attached hereto, as amended from time to time.

“Base Salary” as defined in Section 3.1.

“Benefits” as defined in Section 3.3.

“Board of Directors” or “Board” refers to the board of directors of the
Employer.

“Cause” as defined in Section 6.3(a).

“Change of Control” means the occurrence of one or more of the following events:

(a) the acquisition, directly or indirectly, by any person or related group of
persons (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
at least fifty percent (50%) of the total combined voting power of the
Employer’s outstanding securities;

(b) a change in the composition of the Board of Directors such that a majority
of the Board members ceases by reason of one or more contested elections for
Board membership to be comprised of individuals who either (i) are Board members
as of the Effective Date (the “Incumbent Directors”) or (ii) after the Effective
Date, are elected or nominated for election as Board members by at least a
majority of the Incumbent Directors who are still in office at the time such
election or nomination is approved by the Board (such individuals will also be
considered “Incumbent Directors” upon election to the Board), but excluding for
purposes of clauses (i) and (ii) any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (within
the meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;

(c) a merger, consolidation, or similar corporate transaction in which the
Employer’s shareholders immediately prior to the transaction do not own more
than sixty percent (60%) of the voting stock of the surviving corporation in the
transaction;

(d) shareholder approval of the Employer’s liquidation, dissolution, or sale of
substantially all of its assets; or

(e) if Executive’s primary employment duties are with a subsidiary, division or
business unit of the Employer, the sale, merger, contribution, transfer or any
other transaction in conjunction with which the Employer’s ownership interest in
the subsidiary, division or business unit decreases below a majority interest.

“Confidential Information” means any and all:

(a) Trade Secrets (as defined herein) concerning the business and affairs of the
Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret;

(b) information which has value in the Employer’s business and which the
Employer takes reasonable steps to keep confidential; this consists of
information concerning the business and affairs of the Employer, such as,
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, marketing and sales
plans, business plans, the names and backgrounds of key personnel, personnel
training and techniques and materials, however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.

“Disability” as defined in Section 6.2.

“Effective Date” is the date stated in the first paragraph of the Agreement.

“Employee Invention” shall mean any idea, invention, technique, modification,
process, or improvement (whether patentable or not), any industrial design
(whether registerable or not), any mask work, however fixed or encoded, that is
suitable to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any reasonable way to, or is useful in any manner in, the business
then being conducted or proposed to be conducted by the Employer, and any such
item created by Executive, either solely or in conjunction with others,
following termination of Executive’s employment with the Employer, that is based
upon or uses Confidential Information.

“Employer Group” shall mean the Employer and any other corporation or trade or
business required to be aggregated with the Employer which constitutes a single
employer under Code Section 414(b) or Code Section 414(c) with the Employer,
except that in applying Code Section 1563(a)(1), (2), and (3), the language “at
least 50 percent” is used instead of “at least 80 percent”.

“Employment Period” as is the term of the Executive’s employment under this
Agreement.

“Fiscal Year” shall mean the Employer’s fiscal year, which shall end on March 31
of each calendar year, or as changed from time to time.

“Good Reason” as defined in Section 6.3(b).

“Person” is any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.

“Proprietary Items” as defined in Section 7.2(a)(iv).

“Separation from Service” shall mean the Executive’s termination of employment
with the Employer Group for any reason which constitutes a “separation from
service” under Code Section 409A. Notwithstanding the foregoing, the Executive’s
employment relationship with the Employer Group is considered to remain intact
while the individual is on military leave, sick leave or other bona fide leave
of absence if there is a reasonable expectation that the Executive will return
to perform services for the Employer Group and the period of such leave does not
exceed six months, or if longer, so long as the Executive retains a right to
reemployment with the Employer under applicable law or contract. Solely for
purposes of determining whether a Separation from Service has occurred, the
Employer will determine whether the Executive has terminated employment with the
Employer Group based on whether it is reasonably anticipated by the Employer and
the Executive that the Executive will permanently cease providing services to
the Employer Group, whether as an employee or independent contractor, or that
the services to be performed by the Executive, whether as an employee or
independent contractor, will permanently decrease to no more than 20% of the
average level of bona fide services performed, whether as an employee or
independent contractor, over the immediately preceding 36-month period or such
shorter period during which the Executive was performing services for the
Employer Group. If a leave of absence occurs during such 36-month or shorter
period which is not considered a Separation from Service, unpaid leaves of
absence shall be disregarded and the level of services provided during any paid
leave of absence shall be presumed to be the level of services required to
receive the compensation paid with respect to such leave of absence.

“Trade Secrets” shall mean the whole or any part of any scientific or technical
information, design, process, procedure, formula, or improvement that has value
and that the owner has taken measures to prevent from becoming available to
persons other than those selected by the owner to have access for limited
purposes.

2. EMPLOYMENT TERMS AND DUTIES.

2.1 EMPLOYMENT

Employer hereby employs Executive, and the Executive hereby accepts employment
by the Employer, upon the terms and conditions set forth in this Agreement.

2.2 POSITION

Executive shall hold the position of Chief Executive Officer. Executive shall
report directly to the Board of Directors. The Employer will also recommend, and
take all reasonable steps to ensure, that Executive is elected to the Board of
Directors.

2.3 EMPLOYMENT PERIOD

Subject to the provisions of Section 6, the term of the Executive’s employment
under this Agreement will commence upon the Effective Date and shall continue in
effect through the third anniversary of the Effective Date (the “Employment
Period”); provided, however, that, subject to the provisions of Section 6,
commencing on the day following the Effective Date and on each day thereafter,
the Employment Period shall be automatically extended for one additional day
unless the Employer shall give written notice to Executive that the Employment
Period shall cease to be so extended, in which event the Employment Period shall
terminate on the third anniversary of the date such notice is given.

2.4 DUTIES

Executive will have such duties as are typically performed by the chief
executive officer of any company, including those assigned or delegated to
Executive by the Board of Directors. Executive shall devote his entire business
time, attention, skill, and energy exclusively to the business of the Employer,
will use his reasonable best efforts to promote the success of the Employer’s
business, and will cooperate fully with the Board of Directors in the
advancement of the best interests of the Employer. Executive’s employment will
be subject to the policies maintained and established by the Employer from time
to time. Executive will not render commercial or professional services of any
nature to any person or organization, whether or not for compensation, during
his employment with the Employer without advance written approval of the
Employer’s Board of Directors, which will not be unreasonably withheld or
delayed, and Executive will not directly or indirectly engage or participate
during the Employment Period in any business that is competitive in any manner
with the business of the Employer; provided, however, that nothing in this
Section 2.4 will prevent Executive (i) from engaging in additional activities in
connection with passive personal investments and community affairs that are not
inconsistent with Executive’s duties under this Agreement; (ii) from serving on
the boards of directors of other companies or organizations, or engaging in
other activities, so long as such participation does not conflict with the
interests or business of the Employer or require such involvement as to
interfere with the performance of Executive’s duties hereunder. If Executive is
elected as a director of the Employer or as a director or officer of any of its
Affiliates, Executive will fulfill his duties as such director or officer
without additional compensation. Executive acknowledges and agrees that he owes
a fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of the Employer.

2.5 PERFORMANCE REVIEW

Executive’s performance will be reviewed from time to time by the Board of
Directors.

3. COMPENSATION

3.1 BASE SALARY

During the Employment Period, the Employer shall pay Executive an annual base
salary in the amount of Nine Hundred Fifty Thousand Dollars ($950,000), less
applicable taxes and withholdings, payable in accordance with the Employer’s
standard payroll practices and procedure. Executive’s base salary shall be
reviewed at least annually and, if deemed appropriate by the Compensation
Committee of the Board of Directors in its sole discretion, shall be increased
from time to time. (The annual base salary specified in this Section 3.1,
together with any changes to such compensation that the Employer may make from
time to time, are referred to in this Agreement as the “Base Salary.”)

3.2 CASH BONUS

Executive will be eligible for a cash bonus as described in Exhibit B
incorporated herein by reference and such other bonus programs as may be
authorized by the Compensation Committee and the Board of Directors of Employer.

3.3 BENEFITS

The Executive will, during the Employment Period, be permitted to participate in
such pension, profit sharing, life insurance, hospitalization, major medical,
and other employee benefit plans of the Employer that may be in effect from time
to time, to the extent Executive is eligible under the terms of those plans
(collectively, the “Benefits”).

3.4 EQUITY

(a) Awards. Executive will be entitled to receive awards granted by the
Compensation Committee of the Board of Directors pursuant to any equity program
or long-term incentive plan that may be maintained by the Employer from time to
time. Executive’s rights respecting any awards granted to the Executive prior to
the Effective Date pursuant to any such equity program or long-term incentive
plan maintained by the Employer shall continue under the terms of the awards and
the applicable plans or programs under which the awards were granted.

(b) Amendment of Certain Outstanding Stock Options. Each Out-of-the-Money Option
(as hereinafter defined) is hereby amended to provide that, at any time and from
time to time prior to the termination of such option, the Executive may
surrender all or a portion of such option to the Employer for no consideration
by providing written notice to the Employer at its principal executive office
addressed to the attention of the President or the Treasurer. Such notice shall
specify the number of shares with respect to which the Out-of-the-Money Option
is being surrendered and, if such option is being surrendered with respect to
less than all of the shares then subject to such option, then such notice shall
also specify the date upon which such option became (or would become)
exercisable in accordance with the terms thereof with respect to the shares
being surrendered. The term “Out-of-the-Money Option” means each stock option
granted to the Executive by the Employer prior to January 31, 2004 (the “Option
Date”) with respect to which the purchase price per share of common stock of the
Employer under such option (as adjusted through the Option Date) is greater than
the fair market value of a share of common stock of the Employer (determined
under the plan pursuant to which such option was granted) as of the Option Date.
The provisions of this Section 3.4(b) shall survive the termination of this
Agreement.

4. FACILITIES AND EXPENSES

4.1 FACILITIES

During the Employment Period, the Employer will furnish Executive office space,
equipment, supplies, and such other facilities and personnel as the Employer
deems reasonably necessary or appropriate for the performance of Executive’s
duties under this Agreement.

4.2 EXPENSES

The Employer will pay on behalf of Executive (or reimburse Executive in a timely
manner for) reasonable expenses incurred by Executive at the request of, or on
behalf of, the Employer in the performance of Executive’s duties pursuant to
this Agreement, and in accordance with the Employer’s employment policies,
including reasonable expenses incurred by Executive in attending business
meetings, in appropriate business entertainment activities, and for promotional
expenses. Executive must file expense reports with respect to such expenses in
accordance with the Employer’s policies then in effect.

4.3 TIMING

All in-kind benefits provided and expenses eligible for reimbursement under this
Section 4 must be provided by the Employer or incurred by the Executive during
the term of this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

5. VACATIONS AND HOLIDAYS

Executive will be entitled to paid vacation during the Employment Period in
accordance with the vacation policies of the Employer in effect for its
employees from time to time. Executive will also be entitled to the paid
holidays and other paid leave set forth in the Employer’s policies.

6. TERMINATION

6.1 EVENTS OF TERMINATION

Executive’s employment, the Employment Period, the Base Salary, and any and all
other rights of Executive under this Agreement or otherwise as an employee of
the Employer will terminate (except as otherwise provided in this Section 6):

(a) upon the death of the Executive;

(b) upon termination of employment due to the Disability of the Executive;

(c) upon termination by the Employer for Cause;

(d) upon resignation of employment by the Executive without Good Reason;

(e) upon termination by the Employer without Cause;

(f) upon the resignation of employment by Executive for Good Reason.

Upon termination of Executive’s employment, as provided above or otherwise,
Executive’s rights respecting benefits, stock options, restricted stock, and
other equity awards will be determined under the applicable plan or program
providing the same.

6.2 DEFINITION OF DISABILITY

For purposes hereof, the term “Disability” shall mean an incapacity by accident,
illness or other circumstances which renders Executive mentally or physically
incapable of performing the duties and services required of Executive hereunder
on a full-time basis for a period of at least 120 consecutive days, or 180 days
during any twelve-month period. Upon the occurrence of Disability, the Employer
may then terminate Executive’s employment due to Disability by providing written
notice to Executive of such termination of employment. Nothing herein shall be
interpreted as preventing the Employer from terminating Executive’s employment
for any other reason or at any time.

6.3 DEFINITION OF “CAUSE” AND “GOOD REASON”

(a) Definition of “Cause”. For all purposes under this Agreement, “Cause” shall
mean the occurrence of any one or more of the following events:

(i) Executive’s continued and material failure to perform satisfactorily his
work duties after receipt of a written warning and at least thirty (30) days to
improve;

(ii) Executive’s material violation of any Employer policy or code of conduct;

(iii) the appropriation (or attempted appropriation) of a material business
opportunity of the Employer without first presenting it to the Employer in
writing and giving it a reasonable opportunity to accept or reject such
opportunity, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer;

(iv) Executive’s engaging in conduct that is materially injurious to the
Employer;

(v) the misappropriation (or attempted misappropriation) of any of the
Employer’s funds or property;

(vi) the conviction of, the indictment for (or its procedural equivalent), or
the entering of a guilty plea or plea of no contest with respect to, a felony,
the equivalent thereof, or any other crime with respect to which imprisonment is
a punishment; or

(vii) the conviction of Executive by a court of competent jurisdiction of a
crime involving moral turpitude.

The determination of whether the Executive’s employment is terminable for Cause
shall be made solely by the Employer, which shall act in good faith in making
such determination. A termination of Executive’s employment by the Employer for
any other reason or in any other circumstances, except due to Disability, will
be a termination “without Cause.”

(b) Definition of “Good Reason”. For all purposes under this Agreement, “Good
Reason” shall mean the occurrence of one or more of the following events arising
without the express written consent of the Executive, but only if the Executive
notifies the Employer in writing of the event within sixty (60) days following
the occurrence of the event, the event remains uncured after the expiration of
thirty (30) days from receipt of such notice, and the Executive resigns
effective no later than thirty (30) days following the Employer’s failure to
cure the event:

(i) a material diminution in the Executive’s Base Salary;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities;

(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors of the Employer;

(iv) a material diminution in the budget over which the Executive retains
authority;

(v) the Employer or a subsidiary thereof requiring the Executive to be
permanently based anywhere other than within fifty (50) miles of the Executive’s
job location immediately prior to the reassignment;

(vi) any other action that constitutes a material breach by the Employer of the
Agreement; or

(vii) the occurrence of one or more of the following events that results in a
material negative change in the Executive’s employment relationship with the
Employer:

(A) a reduction in the Executive’s Target Bonus from that provided to him
immediately on the Effective Date of this Agreement or as the same may be
increased from time to time; or

(B) the Executive ceasing to be the highest ranking officer of the Employer.

A resignation of employment by Executive for any other reason or under any other
circumstances will be a resignation “without Good Reason.”

6.4 SEVERANCE

Should Executive’s employment with the Employer be terminated by the Employer
Without Cause or should Executive resign his employment with the Employer for
Good Reason, then, subject to Executive executing, and failing to revoke during
any applicable revocation period, the Severance Agreement and General Release
attached as Exhibit A to this Agreement within forty-five (45) days after
Executive’s termination of employment, the Employer will provide to Executive
the following:

(i) a lump sum payment equal to two (2) times his Base Salary; and

(ii) a lump sum payment equal to two (2) times his then current cash bonus
target amount.

Subject to Section 6.7, such lump sum payments under this Section 6.4 will be
made no later than sixty (60) days following the Executive’s Separation from
Service on or after the date the Executive’s employment is terminated. Severance
payments do not result in extending employment beyond the termination date.

6.5 CHANGE OF CONTROL

(a) If, within 12 months after a Change of Control, Executive’s position is
terminated by the Employer without Cause or Executive resigns his employment for
Good Reason, then, subject to Executive executing, and failing to revoke during
any applicable revocation period, the Severance Agreement and General Release
attached as Exhibit A to this Agreement within forty-five (45) days after
Executive’s termination of employment, the Executive shall be entitled to the
following in lieu of the amounts set forth in Section 6.3:

(i) a lump sum payment equal to two (2) times his Base Salary;

(ii) a lump sum payment equal to two times his then current cash bonus target
amount; and

(iii) a lump sum payment equal to the cost of COBRA coverage for eighteen (18)
months for continued medical benefits for the Executive and his dependents
(including his spouse) who were covered as of such termination event under the
medical benefit plan as in effect for employees of the Employer during the
coverage period, or the substantial equivalence.

Subject to Section 6.7, such lump sum payments under this Section 6.5 will be
made no later than sixty (60) days following the Executive’s Separation from
Service on or after the date the Executive’s employment is terminated. Upon
Executive’s execution and delivery of Exhibit A, a Company representative will
execute and deliver to Executive Exhibit A, assuming the requirements of this
Agreement have been met. Severance payments do not result in extending
employment beyond the termination date.

(b) Notwithstanding anything to the contrary in this Agreement, if the Executive
is a “disqualified individual” (as defined in Section 280G(c) of the Internal
Revenue Code of 1986, as amended (the “Code”)), and the severance benefits
provided for in this Section 6.5, together with any other payments and benefits
which the Executive has the right to receive from the Employer and its
Affiliates (the “Aggregate Severance”), would be subject to the excise tax
imposed by Section 4999 of the Code, including any interest and penalties
imposed with respect to such excise tax (the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Aggregate Severance. Any Gross-Up Payment shall be paid by the Employer to
the Executive or the applicable taxing authorities on or before the date in
which such taxes are due, but, for purposes of Section 409A of the Code, in all
events by the end of the Executive’s taxable year following the Executive’s
taxable year in which the Executive remits the related taxes.

Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to the Gross-Up Payment, but that the Aggregate Severance does not
exceed one hundred and ten percent (110%) of the Safe Harbor Amount (as defined
below), then no Gross-Up Payment shall be made to the Executive and the amounts
payable under this Agreement shall be reduced so that the Aggregate Severance
equals the Safe Harbor Amount. The reduction of the amounts payable hereunder,
if applicable, shall be made by first reducing the cash payments pursuant to
this Section, and in any event shall be made in such a manner as to maximize the
value of the Aggregate Severance actually paid to the Executive.

The determination as to whether the Executive is entitled to a Gross-Up Payment
or any such reduction in the Aggregate Severance is necessary shall be made
initially by the Employer in good faith.

For purposes of this Section “Safe Harbor Amount” means an amount equal to one
dollar ($1.00) less than three (3) times the Executive’s “base amount” for the
“base period,” as those terms are defined under Section 280G of the Code.

(c) The Executive shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Employer of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive gives such
notice to the Employer (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Employer notifies
the Executive in writing prior to the expiration of such period that the
Employer desires to contest such claim, the Executive shall:

(i) give the Employer any information reasonably requested by the Employer
relating to such claim,

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer,

(iii) cooperate with the Employer in good faith in order to effectively contest
such claim, and

(iv) permit the Employer to participate in any proceedings relating to such
claim;

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section (c),
the Employer shall control all proceedings taken in connection with such
contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Employer shall determine; provided, however, that if the Employer directs the
Executive to pay such claim and sue for a refund, the Employer shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Employer’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Executive of a Gross-Up Payment or an amount
advanced by the Employer pursuant to Section (c) hereof, the Executive becomes
entitled to receive any refund with respect to the Excise Tax to which such
Gross-Up Payment relates or with respect to such claim, the Executive shall
(subject to the Employer’s complying with the requirements of Section
(c) hereof, if applicable) promptly pay to the Employer the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Employer pursuant to Section (c) hereof, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Employer does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(e) Notwithstanding any other provision of this Section 6.5, the Employer may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

6.6 NO MITIGATION

Any remuneration received by Executive from a third party following the
Employment Period shall not apply to reduce the Employer’s obligations to make
payments hereunder.

6.7 CODE SECTION 409A

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of his Separation from Service from the Employer
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code and if any amounts otherwise payable pursuant to this Agreement within the
first six (6) months following the Executive’s Separation from Service would be
subject to the excise tax imposed by Section 409A of the Code, then payment of
such portion of the benefits subject to the excise tax shall be suspended and
shall be paid in a lump sum to the Executive on the first business day following
the expiration of six (6) months from the date of the Executive’s Separation
from Service.

7. NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

7.1 ACKNOWLEDGMENTS BY EXECUTIVE

The Executive acknowledges that (a) prior to and during the Employment Period
and as a part of his employment, Executive has been and will be afforded access
to Confidential Information; (b) public disclosure of such Confidential
Information could have an adverse effect on the Employer and its business;
(c) because Executive possesses substantial technical expertise and skill with
respect to the Employer’s business, the Employer desires to obtain exclusive
ownership of each Employee Invention, and the Employer will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention; and (d) the provisions of this Section 7 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide the Employer with exclusive ownership of all Employee Inventions.

7.2 AGREEMENTS OF THE EXECUTIVE

In consideration of the compensation and benefits to be paid or provided to
Executive by the Employer under this Agreement, the Executive covenants the
following:

(a) Confidentiality.

(i) Executive will hold in confidence the Confidential Information and will not
disclose it to any person except with the specific prior written consent of the
Employer or except as otherwise expressly permitted by the terms of this
Agreement.

(ii) Any Trade Secrets of the Employer will be entitled to all of the
protections and benefits under any applicable law. If any information that the
Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. Executive hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive.

(iv) Executive will not remove from the Employer’s premises (except to the
extent such removal is for purposes of the performance of Executive’s duties at
home or while traveling, or except as otherwise specifically authorized by the
Employer) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, Executive will return to the Employer all
of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

(b) Employee Inventions. Each Employee Invention will belong exclusively to the
Employer. Any idea, invention, technique, modification, process or improvement
developed by Executive that does not constitute an Employee Invention shall
belong exclusively to the Executive. The Executive acknowledges that all of the
Executive’s writings, works of authorship, and other Employee Inventions are
works made for hire and the property of the Employer, including any copyrights,
patents, or other intellectual property rights pertaining thereto. If it is
determined that any such works are not works made for hire, the Executive hereby
assigns to the Employer all of the Executive’s right, title, and interest,
including all rights of copyright, patent, and other intellectual property
rights, to or in such Employee Inventions. The Executive covenants as follows:

(i) he will promptly disclose to the Employer in writing any Employee Invention;

(ii) he hereby assigns to the Employer or to a party designated by the Employer,
all of the Executive’s rights to the Employee Invention for the United States
and all foreign jurisdictions;

(iii) that he will execute and deliver to the Employer such applications,
assignments, and other documents as the Employer may reasonably request in order
to apply for and obtain patents or other registrations with respect to any
Employee Invention in the United States and any foreign jurisdictions;

(iv) that he will sign all other papers reasonably necessary to carry out the
above obligations; and

(v) that he will give testimony and render any other assistance in support of
the Employer’s rights to any Employee Invention.

Notwithstanding the foregoing, Employer shall pay for all reasonable out-of-
pocket expenses incurred by Executive in carrying out the foregoing duties.

(c) Non-disparagement. Executive shall not disparage the Employer or any of its
shareholders, directors, officers, employees, or agents.

(d) Creative Works. Executive shall not create, assist with or consult on any
creative works which discuss, describe, or reference the Employer or any
executive of the Employer. Creative works includes but is not limited to novels,
nonfiction writings, any authored work, plays, screenplays, musicals or the
like.

7.3 DISPUTES OR CONTROVERSIES

Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.

8. NON-COMPETITION AND NON-INTERFERENCE

8.1 ACKNOWLEDGMENTS OF THE EXECUTIVE

The Executive acknowledges that: (a) the services to be performed by him under
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (b) the Employer’s business is international in scope
and its products are marketed throughout the United States and the world;
(c) the Employer competes with other businesses that are or could be located in
any part of the world; (d) the provisions of this Section 8 are reasonable and
necessary to protect the Employer’s business; and (e) in connection with the
fulfillment of his duties hereunder and as an employee of the Employer, the
Employer will provide Executive with Confidential Information necessitating the
execution of the covenants contained in this Section 8.

8.2 COVENANTS OF EXECUTIVE

In consideration of the acknowledgments by Executive, and in consideration of
the compensation and benefits to be paid or provided to Executive by the
Employer, Executive covenants that during and for two (2) years following the
termination of his employment for any reason, he will not, directly or
indirectly:

(a) engage or invest in, own, manage, operate, finance, control, or participate
in the ownership, management, operation, financing, or control of, be employed
by, associated with, or in any manner connected with, lend Executive’s name or
any similar name to, lend Executive’s credit to or render services or advice to,
any business whose products or activities compete in whole or in part with the
products or activities of the Employer anywhere in the world, provided, however,
that Executive may purchase or otherwise acquire up to (but not more than) five
percent (5%) of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended;

(b) whether for Executive’s own account or for the account of any other person,
solicit business of the same or similar type being carried on by the Employer,
from any person known by Executive to be a customer or a potential customer of
the Employer, whether or not the Executive had personal contact with such person
during and by reason of Executive’s employment with the Employer; or

(c) whether for Executive’s own account or the account of any other person, (y)
solicit, employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who is an employee (or was an employee within twelve
(12) months of the date in question) of the Employer at any time during
Executive’s employment or in any manner induce or attempt to induce any employee
of the Employer to terminate his employment with the Employer; or (z) interfere
with the Employer’s relationship with any person, including any person who at
any time during the Employment Period was an employee, contractor, supplier, or
customer of the Employer.

If any covenant in this Section 8.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.

The period of time applicable to any covenant in this Section 8.2 will be
extended by the duration of any violation by the Executive of such covenant.

9. INDEMNIFICATION

Executive and Employer have executed an Indemnification Agreement dated
November 4, 1996. That Agreement will continue in effect as per its terms.

10. GENERAL PROVISIONS

10.1 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Sections 7 and 8) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy. Consequently, the Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.

10.2 COVENANTS OF SECTIONS 7 AND 8 ARE ESSENTIAL AND INDEPENDENT COVENANTS

The covenants by Executive in Sections 7 and 8 are essential elements of this
Agreement, and without Executive’s agreement to comply with such covenants, the
Employer would not have entered into this Agreement or employed Executive. The
Employer and the Executive have independently consulted with their respective
counsel and have been advised in all respects concerning the reasonableness and
propriety of such covenants, with specific regard to the nature of the business
conducted by the Employer.

If Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of Executive in Sections 7 and 8.

10.3 REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE

The Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound. Executive further specifically represents and warrants that he is not
subject to, nor will he violate, any agreement not to compete upon the execution
and delivery by him of this Agreement.

Executive represents and warrants that he will not utilize or divulge any
proprietary materials or information from his previous employers.

10.4 OBLIGATIONS CONTINGENT ON PERFORMANCE

The obligations of the Employer hereunder, including its obligation to pay the
compensation provided for herein, are contingent upon Executive’s performance of
Executive’s obligations hereunder.

10.5 WAIVER

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

10.6 BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated or assigned.

10.7 NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested and signed for by the party required to receive
notice, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):

If to the Employer:

BMC Software, Inc.

2101 City West Blvd

Houston, Texas 77042

Telephone No. (713) 918-8800 Facsimile No. (713) 918-8000

Attn: Board of Directors

If to Executive: at most recent home address in personnel files, or other
address more recently provided to the Employer by Executive.

10.8 ENTIRE AGREEMENT; AMENDMENTS

Except as provided in (a) plans and programs of the Employer referred to in
Sections 3.3 and 3.4, and (b) any signed written agreement contemporaneously or
hereafter executed by the Employer and Executive, this Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof. All prior understandings and agreements relating to the subject matter
of this Agreement, including, without limitation, the Prior Employment
Agreement, are hereby superseded and expressly terminated. Notwithstanding the
foregoing, this Agreement shall not be construed to supersede any stock option
agreements or restricted stock agreements entered into between Executive and the
Employer at any time prior to the execution of this Agreement. This Agreement
may not be amended orally, but only by an agreement in writing signed by the
parties hereto.

10.9 GOVERNING LAW

This Agreement will be governed by the laws of the State of Texas without regard
to conflicts of laws principles.

10.10 ARBITRATION

In the event that there shall be any dispute arising out of or in any way
relating to Executive’s employment with the Employer, this Agreement, the
contemplated transactions, any document referred to or incorporated herein by
reference or centrally related to the subject matter hereof, or the subject
matter of any of the same, the parties covenant and agree as follows:

(a) The parties shall first use their reasonable best efforts to resolve such
dispute among themselves, with or without mediation.

(b) If the parties are unable to resolve such dispute among themselves, such
disputes shall be submitted to binding arbitration in Houston, Texas, under the
auspices of, and pursuant to the rules of, the American Arbitration
Association’s Commercial Arbitration Rules as then in effect, or such other
procedures as the parties may agree to at the time, before one arbitrator. Any
award issued as a result of such arbitration shall be final and binding between
the parties, and shall be enforceable by any court having jurisdiction over the
party against whom enforcement is sought. The parties agree to abide by and
perform any award rendered by the arbitrators. If either Executive or the
Employer seeks enforcement of the terms of this Agreement or seeks enforcement
of any award rendered by the arbitrators, then the prevailing party (designated
by the arbitrators) to such proceeding(s) shall be entitled to recover its costs
and expenses (including applicable travel expenses) from the non-prevailing
party, in addition to any other relief to which it may be entitled. Either
Executive or the Employer may cause an arbitration proceeding to commence by
giving the other party notice in writing of such arbitration. Executive and the
Employer covenant and agree to act as expeditiously as practicable in order to
resolve all disputes by arbitration. Notwithstanding anything in this Section to
the contrary, neither Executive nor the Employer shall be precluded from seeking
court action in the event the action sought is either injunctive action, a
restraining order or other equitable relief. The arbitration proceeding shall be
held in English.

(c) Legal process in any action or proceeding referred to in the preceding
section may be served on any party anywhere in the world.

(d) Except as expressly provided herein and except for injunctions and other
equitable remedies that are required in order to enforce this Agreement, no
action may be brought in any court of law and EACH OF THE PARTIES WAIVES ANY
RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN ANY
PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW. Each party
acknowledges that it has been represented by legal counsel of its own choosing
and has been advised of the intent, scope and effect of this Section 10.10 and
has voluntarily entered into this Agreement and this Section 10.10.

(e) Excluded from this Section 10.10 are any claims for workers compensation,
unemployment insurance, or for temporary injunctive relief to enforce Sections 7
and 8 of this Agreement.

10.11 SECTION HEADINGS; CONSTRUCTION

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the words or terms it
precedes.

10.12 SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

10.13 COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

10.14 WAIVER OF JURY TRIAL

THE PARTIES HERETO WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT.

10.15 WITHHOLDING OF TAXES AND OTHER EMPLOYEE DEDUCTIONS

The Employer may withhold from any payments and benefits made pursuant to this
Agreement all federal, state, city, and other taxes as may be required pursuant
to any law or governmental regulation or ruling and all other normal deductions
made with respect to the Employer’s employees generally.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

EMPLOYER:

BMC Software, Inc.

      By: /s/ MICHAEL VESCUSO
 
Name: Michael Vescuso

Title:
  Sr. Vice President of Administration



    EXECUTIVE:

/s/ ROBERT BEAUCHAMP



    Robert Beauchamp

1

EXHIBIT A TO EXECUTIVE EMPLOYMENT AGREEMENT

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Agreement”) is entered into by
and between Robert Beauchamp (“Executive”) and BMC Software, Inc. (hereinafter
the “Employer”) (Executive and the Employer are each a “party” to this Agreement
and, when collectively referenced herein, Executive and the Employer shall be
referred to as the “Parties”), and is made and entered into with reference to
the following facts:

RECITALS

WHEREAS, Executive was hired by the Employer in 1988 and has held the position
of the Employer’s Chief Executive Officer since January 5, 2001, and

WHEREAS, Executive’s employment with the Employer has been terminated effective
      (the “Termination Date”); and

WHEREAS, the Employer and Executive desire to resolve, fully and finally, any
and all claims or disputes that exist or may exist between them through the date
of this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the covenants and promises contained herein,
the Parties hereto agree as follows:

1. Agreement by the Employer. Prior to the execution of this Agreement, Employer
will pay Executive all Base Salary and for the value of all unused vacation
earned through the date of termination. Employer will also pay Executive for any
Target Bonus awarded by the Board of Directors but not yet paid. In exchange for
Executive’s agreement to the releases and other terms and conditions of this
Agreement, the Employer agrees to provide Executive, after the Effective Date
(as defined below) of this Agreement, a total gross lump sum payment of $     ,
which is equal to (a) 2 years of his Base Salary based upon his current Base
Salary of $     ; (b) plus $     , which is equal to either (i) the average of
the yearly cash bonus amounts received by Executive in each of the 3 years
preceding the Termination Date; or alternatively and as applicable (ii) if the
Termination Date is fewer than 3 years from the date on which Executive became
Chief Executive Officer, the Target Bonus. (Insert other benefits if
applicable.]

2. Agreement by the Executive. By signing this Agreement and accepting the
payment set forth in Section 1 above, Executive agrees to be bound by the terms
of this entire Agreement. Executive further agrees to be bound by the surviving
terms of the agreements he entered into as an employee of the Employer.

3. Release of Claims. In exchange for the consideration provided in Section 1
above, Executive hereby expressly waives, releases, acquits and forever
discharges the Employer and its parents, successors, assigns, divisions,
subsidiaries, affiliates, partners, officers, directors, executives, investors,
shareholders, managers, supervisors, employees, agents, attorneys and
representatives (hereinafter the “Released Parties” or “Releasees”), from any
and all claims, demands, and causes of action which Executive has or claims to
have, whether known or unknown, of whatever nature, which exist or may exist as
of the date of Executive’s execution of this Agreement. As used in this
paragraph, “claims,” “demands,” and “causes of action” include, but are not
limited to, contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, retaliation claims, personal injury
claims, constructive discharge claims, emotional distress claims, public policy
claims, wage claims, claims for debts, accounts, attorneys’ fees, compensatory
damages, punitive damages, and/or liquidated damages, claims for the Employer’s
stock or options to purchase the Employer’s stock, claims for vesting or
accelerated vesting of options to purchase the Employer’s Common Stock, claims
for defamation, and any and all claims arising under the Americans with
Disabilities Act, the Family and Medical Leave Act, or any other federal or
state statute governing employment, including but not limited to Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Texas Commission on Human Rights Act, the Texas Labor
Code, as such statutes may have been or may be amended from time to time and any
other federal, state or local statute governing any aspect of the
employer/employee relationship.

4. Release of Claims for Age Discrimination. Without in any way limiting the
generality or scope of Section 3 of this Agreement, Executive hereby understands
and agrees to release any and all claims, rights or benefits Executive has or
may have for age discrimination arising out of or under the Age Discrimination
in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621, et seg., as the ADEA may
have been or may be amended, or any equivalent or comparable provision of state
or local law, including, without limitation, the Texas Commission on Human
Rights Act.

5. Release of Unknown Claims. Executive understands and agrees, in compliance
with any statute or ordinance which requires a specific release of unknown
claims or benefits, that this Agreement includes a release of unknown claims,
and Executive hereby expressly waives and relinquishes any and all claims,
rights or benefits that Executive may have which are unknown to Executive at the
time of the execution of this Agreement.

6. Indemnification Agreement. Executive’s and Employer’s rights and
responsibilities under the Indemnification Agreement dated November 4, 1996
between Executive and Employer will continue in effect and will not be affected
by this Agreement.

7. Sufficiency of Consideration. Executive acknowledges and agrees that absent
this Agreement, Executive has no legal entitlement to the consideration provided
in this Agreement and that the consideration represents good and sufficient
value for the releases and other agreements of Executive set forth in this
Agreement.

8. Non-Admission of Liability. Executive understands that the Employer denies
that it has engaged in any wrongdoing whatsoever in connection with its dealings
with Executive and that nothing in this Agreement shall constitute or be treated
as an admission of any wrongdoing or liability on the part of the Employer
and/or the Released Parties.

9. Consultation with an Attorney. Executive is advised to consult with an
attorney of his choosing prior to entering into this Agreement.

10. Acceptance of Agreement. Executive has up to twenty-one (21) days after the
Termination Date to consider this Agreement and Executive may revoke this
Agreement at any time during the first seven (7) days following Executive’s
execution of this Agreement by delivering written notice of revocation to the
Secretary of the Employer’s Board of Directors, no later than five (5:00) p.m.
on the seventh (7th) day after execution. Executive received this Agreement on
     , 200_. The settlement offer contained in this Agreement will automatically
expire if this Agreement, fully executed by Executive, is not received by the
Secretary of the Employer’s Board of Directors, on or before      , 200_.

11. Effective Date of Agreement. This Agreement will become effective,
irrevocable and fully enforceable upon the expiration of seven (7) days
following the date of Executive’s execution of this Agreement (the “Effective
Date”), provided that Executive has executed and submitted to the Company the
executed original of this Agreement in a timely manner as set forth in
Section 10 and Executive has not exercised Executive’s right to revoke this
Agreement as set forth in Section 10.

12. No Filing of Claims. Executive represents and warrants that Executive does
not presently have on file, and further represents and warrants that Executive
will not hereafter file, any claims, charges, grievances or complaints against
the Employer and/or the Released Parties in or with any administrative, state,
federal or governmental entity, agency, board or court, or before any other
tribunal or panel or arbitrators, public or private, based upon any actions or
omissions by the Employer and/or the Released Parties occurring prior to the
date of Executive’s execution of this Agreement.

13. Ownership of Claims. Executive represents and warrants that Executive is the
sole and lawful owner of all rights, title and interest in and to all released
matters, claims and demands arising out of or in any way related to Executive’s
employment with the Employer and/or the resignation thereof.

14. Successors and Assigns. Executive understands and agrees that this Agreement
and all of its terms shall be binding upon Executive’s representatives, heirs,
executors, administrators, successors and assigns.

15. Tax Liability. Executive acknowledges and agrees that he has obtained no
advice from Releasees (defined above) and that neither Releasees, nor their
attorneys, have made any representation regarding the tax consequences, if any,
of Executive’s receipt of the settlement amounts and other consideration
provided for in this Agreement. Executive further acknowledges and agrees that
he is personally responsible for the payment of all federal, state and local
taxes that are due, or may be due, for any payments and other consideration
received by Executive under this Agreement. Executive agrees to indemnify the
Employer and hold the Employer harmless for any and all taxes, penalties and/or
other assessments that the Employer is, or may become, obligated to pay on
account of any payments and other consideration made to Executive under this
Agreement.

16. Attorneys’ Fees. Executive understands and agrees that in any dispute
between Executive and the Employer regarding the terms of this Agreement and/or
any alleged breach thereof, that the prevailing party will be entitled to
recover its costs and reasonable attorneys’ fees arising out of such dispute.

17. Confidentiality. Executive understands and agrees that the terms and
existence of this Agreement and any other terms or information relating to the
resignation of Executive’s employment with the Employer are strictly
confidential and may not be disclosed to any other person or entity, with the
exception of Executive’s immediate family members and legal and financial
advisors.

18. Continuing Obligations. Executive and Employer understand and agree that
certain obligations set forth in the Executive Employment Agreement between the
Parties of January 5, 2001, as it may have been amended from time to time, a
copy of which is attached hereto (at the time of execution) as Exhibit A and
incorporated herein by this reference, continue beyond termination of his
employment with the Employer. Those obligations include those set forth in
Sections 9, 10, 11 and 12 of that Agreement. Executive further understands and
agrees that a breach of any continuing obligation contained in the Employer’s
Executive Employment Agreement shall also constitute a breach of this Agreement.

19. Non-Disparagement. Executive agrees that he will not disparage or in any way
criticize the Employer and/or its officers, managers, supervisors, employees,
investors, products, services, or technology at any time in the future. Nothing
contained in this Section is intended to prevent Executive from testifying
truthfully in any legal proceeding.

20. Headings. The headings in each section herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms hereof.

21. Integration. This Agreement, and the surviving provisions of the
accompanying Exhibit A, constitute an integrated; written contract, expressing
the entire agreement between the Parties with respect to the subject matter
hereof. In this regard, Executive represents and warrants that he is not relying
on any promises or representations which do not appear written herein. Executive
further understands and agrees that this Agreement can be amended or modified
only by a written agreement, signed by all of the Parties hereto.

22. Texas Law Applies. This Agreement shall, in all respects, be interpreted,
enforced and governed under the laws of the State of Texas applicable to
contracts executed and performed in Texas without giving effect to conflicts of
law principles.

23. Severability. Executive agrees that if any provision, or portion thereof, of
this

Agreement is held to be invalid or unenforceable or to be contrary to public
policy or any law, for any reason, the remainder of the Agreement shall not be
affected thereby.

24. Execution by Counterparts/Facsimile. This Agreement may be executed in
separate counterparts and by facsimile, and each such counterpart shall be
deemed an original with the same effect as if all parties signed the same
document.

[SIGNATURE PAGE TO SEVERANCE AGREEMENT AND GENERAL RELEASE]

EXECUTIVE UNDERSTANDS AND AGREES THAT EXECUTIVE MAY BE WAIVING SIGNIFICANT LEGAL
RIGHTS BY SIGNING THIS AGREEMENT, AND REPRESENTS THAT EXECUTIVE HAS ENTERED INTO
THIS AGREEMENT VOLUNTARILY, AFTER HAVING THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF EXECUTIVE’S OWN CHOOSING, WITH A FULL UNDERSTANDING OF AND IN
AGREEMENT WITH ALL OF ITS TERMS.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
provided below.

ROBERT BEAUCHAMP

Date:

BMC SOFTWARE, INC.

By:

Its:

Date:

2

Exhibit B

BMC SOFTWARE, INC.
Executive Employment Agreement
Cash Bonus Description

The Executive will, during the Employment Period, be permitted to participate in
the BMC Short-term Incentive Performance Award Program that may be in effect
from time to time. During the employment period, the Executive will be eligible
to receive a target incentive, which currently is 150% of base salary. The
actual amount received is not guaranteed and is dependent on the performance of
the Company and the Executive in accordance with the BMC Short-term Incentive
Performance Award Program established for each fiscal year during the employment
period.

Each fiscal year, the Executive will receive a detailed description of the BMC
Short-term Incentive Performance Award Program and the targeted measures and
objectives for that year.

3